DETAILED ACTION
Applicant’s response filed on January 4, 2022 is acknowledged in response to the Office action mailed on October 5, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status
Claims 1-7, 9-16, 18- 23, and 25-29 are pending. 
Claims 1-7, 9-16, 18- 20, 22-23, and 25-29 are allowed.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiners amendment was given in a telephone interview with Ying Chen on 1/26/2022.

The application has been amended as follows:
In claim 9, line 1 after formulation of claim DELETE “8” and INSERT -- 1 --.

In claim 16, line 2 after formulation at DELETE “about”.
In claim 18, line 1 after formulation of claim DELETE “17” and INSERT -- 1 --.

INSERT -- wherein the amlodipine naphthalene sulfonate is formed in situ --.
In claim 25, line 1 after formulation of claim DELETE “24” and INSERT -- 20 --.

DELETE claim 21.


Withdrawn Rejections
The rejection of claims 1-14 and 16-30 under 35 U.S.C. 103(a) as being unpatentable over Laughlin et al US 20060085940 Al in view of Tatsumi et al WO 2010070705 Al English equivalent: US 20770204860 Al) Allen (Amlodipione 1mg/ml Oral Liquid. Cardiovascular. Published February 19, 2014) and Brackhagen et al. (20140024723) is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the formulation consisting essentially of the components of claims 1 and 21, having a stability component at about 5 ± 5 °C for at least 12 months and wherein the stable oral liquid formulation has 95% w/w or greater of the initial amlodipine amount and 5% w/w or less total impurities or related substances at the end of the given storage period.
Accordingly, the claims are found to patentable over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627